Citation Nr: 9921786	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic cognitive disorder (PTCD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case first came before the Board in February 1999 at 
which time it was remanded to the RO for further evidentiary 
development.  That development having been completed, the 
claim is now before the Board for final appellate 
disposition.

The Board notes that the appellant raised the matter of 
entitlement to service connection for psychiatric disability 
secondary to head trauma in May 1998 VA Form 21-4138; the RO 
has not addressed that matter and it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.  

2. The veteran's service connected PTCD results in depressed 
mood, anxiety and some memory loss.  It does not result in 
impaired judgment, impaired abstract thinking, frequent 
panic attacks or more than moderate symptoms or moderate 
social and industrial dysfunction.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTCD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §  4.130, Diagnostic Code 9304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Private medical records indicate that the veteran was 
involved in a motor vehicle accident in June 1975.  
Subsequent echoencephalograms revealed a 2.5 millimeter (mm) 
shift of the third ventricle, which the examiner found 
clinically significant, but still within normal limits.  
Brain scan and bilateral carotid arteriography were normal.  
The discharge summary indicates that the final diagnoses were 
cerebral concussion and contusion and right parietal scalp 
laceration.

Subsequent treatment was received at a military facility.  
The assessment was probable concussion.  On examination a 
neurologist found no defect in immediate, remote or recent 
memory and noted that the veteran's cloudy thinking was 
understandable and would disappear without residual.  August 
1975 treatment notes indicate that the veteran was making 
slow but satisfactory progress.

In July 1976 the veteran reported uncontrollable episodes of 
falling asleep during the day.  The examiner's impression was 
to doubt petite mal seizures and that the history was 
compatible with narcolepsy.  A subsequent 
electroencephalogram indicated a normal awake record but 
probable early onset rapid eye movement sleep compatible with 
narcolepsy.

On VA neurological examination performed in December 1976 the 
veteran was diagnosed by history, chronic post-traumatic 
encephalopathy.  Service connection was granted for post-
traumatic encephalopathy and assigned a 10 percent rating in 
May 1977.

During VA hospitalization in December 1980, the veteran was 
treated for generalized anxiety disorder and an adjustment 
reaction.  It was noted that he was facing indictment for 
bringing marijuana into a prison and had taken an overdose of 
medication, not as a suicide attempt, but in a failed attempt 
to relieve anxiety and depression.  
In January 1998 the veteran underwent a VA psychological 
assessment.  The examiner noted severe memorial deficiency on 
measures of verbal learning, immediate, short term and long 
term verbal recall as well as severely defective immediate 
visual recall.  The examiners impression were: Axis I - 
Cognitive disorder, not otherwise specified and cannabis 
dependence; and Axis II - Personality disorder, not otherwise 
specified with passive-aggressive, aggressive sadistic, 
antisocial and narcissistic features.  The examiner opined 
that mild effects of the head injury may be behaviorally 
expressed.  An April 1998 magnetic resonance image (MRI) of 
the brain revealed a pineal cyst.  

The veteran submitted a May 1998 letter from his wife 
describing short term memory problems, erratic behavior and  
occasional seizures she had witnessed since August 1997.  He 
has also submitted a May 1998 letter from his parents which 
described disruptive behavior, memory lapses, petite mal 
seizures, diminished physical attributes and lack of finger 
dexterity.

The veteran underwent a VA brain and spinal cord examination 
in June 1998.  He provided a history of brain contusion as a 
result of the 1975 accident.  Physical examination revealed 
normal, intact cranial nerves, no motor or sensory deficit, 
normal deep tendon reflexes, balance, equilibrium and 
cerebellar function.  The examiner opined that it was "less 
likely than not" that the veteran's poor memory and 
attention were related to the brain contusion received in the 
accident.  A subsequent electroencephalogram (EEG) was 
normal.

The veteran underwent VA mental examination in July 1998.  
The examiner noted that the claims folder was available and 
reviewed.  The relevant diagnoses were; Axis I - cognitive 
disorder, not otherwise specified, mood disorder due to 
residuals of head injury; Axis II - personality disorder, not 
otherwise specified; Axis III - status post motor vehicle 
accident with head injury, Global Assessment of Functioning 
(GAF) score of 59; few friends, mood lability, decreased 
cognitive ability and memory.  The examiner commented that 
although the personality disorder "probably adds flavor" to 
the manner in which the veteran functions, the real 
limitations are a direct function of the residuals of the 
head injury suffered in the motor vehicle accident.  Due to 
residuals of the head injury, including both cognitive 
impairment and mood lability, it was the examiner's opinion 
that the veteran suffered from deficiencies in most areas.  
In August 1998 the RO increased the evaluation of the 
veteran's PTCD disability to 30 percent disabling. 

Also of record is an undated letter from the veteran's former 
spouse.  She was married to the veteran from August 1970 to 
May 1987.  She stated that life was normal until the 
accident.  After the accident the veteran would question her 
about the events of the day.  They didn't speak for four 
years, but when they were reunited she noticed a marked 
difference in his personality and memory.  She stated that 
his short term memory was "gone" and that he would forget 
the content of previous conversations with her.

In March 1999, a statement from a long-term acquaintance was 
received, which attested to the veteran's recent memory loss.  

Criteria

The veteran is currently evaluated at 30 percent disabled for 
PTCD, the next highest rating is 50 percent.  Pursuant to the 
Ratings Schedule a 30 percent rating, the rating currently 
assigned, is available where there is a demonstration of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9304 (1998).

A 50 percent disability rating for PTCD requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. 
§ 4.130 (1998).  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment  in communication or 
judgment, or is unable to function in almost all areas of 
life.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
appellant is required in order to satisfy the VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

The Board notes in addition to PTCD, the veteran has been 
diagnosed with a personality disorder and generalized anxiety 
disorder.  The June 1998 brain and spinal cord examiner 
opined that it was less likely than not that the veteran's 
poor memory and attention were related to the head trauma 
(service-connected PTCD).  In fact, the cerebral concussion 
was diagnosed by history only.  

The July 1998 mental disorders examiner concluded that the 
veteran's occupational limitations and mood lability were 
probably a direct function of the residuals of the head 
injury.  It was his opinion that the veteran suffered from 
deficiencies in most areas.  The mental status interview 
noted that the veteran was well oriented and his short-term 
memory testing showed that he could remember 3 out of 4 items 
in a 4 minute period.  He denied auditory or visual 
hallucinations and did not appear to have a formal thought 
disorder.  Though he exhibited an inappropriate affect, there 
was no impaired judgment, impaired abstract thinking or 
significant disturbances in motivation or mood.  The GAF 
score of 59 is consistent with moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
The recent MRI revealed a pineal cyst, but an EEG was normal.  
Overall, his exhibited symptoms do not more nearly 
approximate the criteria for a rating in excess of 30 
percent.  

The Board recognizes the veteran's contention that his PTCD 
is more disabling than the current evaluation reflects.  In 
addition the statements from his family, ex-wife and 
acquaintances have been reviewed.  While lay persons are able 
to testify regarding observable phenomenon, it is not shown 
that any of them are qualified to render a medical opinion 
regarding the symptoms attributable to PTCD and these 
statements cannot serve as competent medical evidence to 
establish the severity of the disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has also considered the entire history of the 
veteran's disabilities.  In this case, the Board finds no 
provision upon which to assign a rating in excess of 30 
percent for PTCD.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent for PTCD.


ORDER

Entitlement to a rating in excess of 30 percent rating for 
PTCD is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

